DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks and amendments filed 09/09/2022 are acknowledged and have been carefully considered. 
	Regarding the claim objections, Applicant’s remarks and amendments are acknowledged and are persuasive. Accordingly, the previously applied objection to claim 1 is withdrawn. 
	Regarding the interpretation of claim 1 under 35 U.S.C. 112(f), Applicant’s remarks are acknowledged and have been carefully considered. However, the remarks are not persuasive. Applicant submits that a person of skill in the art, with reference to the specification, would understand this feature as having sufficiently definite meaning as the name for structure, and therefore should not be interpreted under 35 U.S.C. 112(f). In response, Examiner respectfully submits that despite not using the term “means,” the “device” recited in claim 1 is nonetheless a nonce term having no specific structural meaning. Based on the claim language alone, this term does not have a specific structural meaning. After referencing the specification, the corresponding structure for the “intraluminal device configured to be positioned within a body lumen of a patient” is a “catheter 101,” as described below in the Claim Interpretation section of the present Office Action. The recitation of the corresponding structure in the specification prevents a rejection of this feature under 35 U.S.C. 112(b). However, this feature is still interpreted under 35 U.S.C. 112(f) because the claim language does not provide a specific structural meaning. 

Status of Claims
	Claims 1-20 were previously pending in the application. Claims 15-20 were previously withdrawn. 
	As of the remarks filed 09/09/2022, claim 1 is amended, claims 15-20 are canceled, and no claims are newly added. 
	Accordingly, claims 1-14 are presently under examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an intraluminal device configured to be positioned within a body lumen of a patient” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For “an intraluminal device configured to be positioned within a body lumen of a patient” as recited in claim 1, the corresponding structure described in the specification is “a catheter 101” (“ultrasound imaging device 110 may include a catheter 101” Specification: [0029]). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter (US 2014/0187965 A1, hereinafter “Reiter”) in view of De Geest et al. (WO 2014/114972 A1, hereinafter “De Geest”), further in view of Toth et al. (US 2016/0351292 A1, hereinafter “Toth”). 

Regarding claim 1, Reiter discloses “an intravascular ultrasound (IVUS) imaging catheter, more particularly a connector providing a mechanical and electrical connection between an IVUS device and a patient interface module (PIM)” (Reiter: [0002]), and further discloses: 
	A system ("FIG. 1A is a schematic illustration of an intravascular ultrasound (IVUS) imaging system 100" Reiter: [0031]), comprising:
an intraluminal device ("intravascular ultrasound (IVUS) imaging catheter" Reiter: [0002]) configured to be positioned within a body lumen of a patient ("configured for insertion into a lumen of a blood vessel" Reiter: [0033]; "any volume within a patient's body may be imaged according to embodiments disclosed herein, the volume including vessels, cavities, lumens, and any other tissue structures" Reiter: [0030]), the intraluminal device comprising a proximal portion ("proximal end portion 114" Reiter: Fig. 1) and a distal portion ("distal end portion 116" Reiter: Fig. 1), wherein the intraluminal device ("intravascular ultrasound (IVUS) imaging catheter" Reiter: [0002]) further comprises:
a sensor disposed at the distal portion ("distal sensor assembly is illustrated as an ultrasound transducer assembly" Reiter: [0030]);
a proximal connector (“catheter hub 124” Reiter: [0034] / “electrical connector assembly 124” Reiter: [0043]; [Despite being labeled with two different names, reference numeral 124 represents the claimed proximal connector.]) comprising a printed circuit board assembly (PCBA) ("EEPROM may reside on a printed circuit board (PCB) adjacent the RFID, and a connector from the PIM may be mated with the EEPROM PCB" Reiter: [0065]) configured to interface with a user console ("catheter hub 124 that is removably connected to PIM 104" Reiter: [0034], Fig. 1; "PIM 104 provides user interface controls that can be manipulated by a user" Reiter: [0038]) and disposed at the proximal portion ("In proximal end 118, cable 134 is terminated to an electrical connector assembly 124" Reiter: [0043]); and
a plurality of electrical wires (“electrical cable carrying four signal lines” Reiter: [0006]) connecting the sensor ("electrical cable 134 having four electrical conductors with optional shield 136 may be attached to transducer assembly 122" Reiter: [0043]) and the proximal connector ("In proximal end 118, cable 134 is terminated to an electrical connector assembly 124" Reiter: [0043]), and wherein the plurality of electrical wires terminate on the PCBA ("In proximal end 118, cable 134 is terminated to an electrical connector assembly 124" Reiter: [0043]; [The electrical connector assembly 124 includes the PCB. Thus, by terminating on the electrical connector assembly, the cable also terminates on the PCB.]). 

Reiter is not being relied on for teaching: 
wherein the plurality of electrical wires are attached to the PCBA at an angle with respect to an orientation of the PCBA, wherein the PCBA and the plurality of electrical wires extending from the PCBA together form a cross-sectional area of 2 mm2 or less. 

However, in a similar invention in the same "field of electrical connections, in particular for high-speed signal transmission" (De Geest: pg. 1), De Geest teaches an electrical connector which “assists reducing surface area spanned between the leads and it may reduce different noise influences on individual leads, both improving signal integrity” (De Geest: pg. 1-2), and further teaches: 
wherein the plurality of electrical wires are attached to the PCBA at an angle with respect to an orientation of the PCBA ("signal leads S are pairwise substantially parallel each other and lie adjacent each other in a pair direction P, forming differential pairs SS at an acute angle α to the column direction C" De Geest: pg. 9, Fig. 4), and wherein the plurality of electrical wires terminate on the PCBA (“leads 5, 10, further comprise second contact portions 5C, 10C, on their opposite end for contacting a respective further object to be contacted, here the first and second circuit boards 7 and 11, respectively” De Geest: pg. 6, lines 32-35; [The leads connected to the circuit boards represent the electrical wires terminating on the PCBA.]). 


    PNG
    media_image1.png
    670
    834
    media_image1.png
    Greyscale

	In De Geest’s Figs. 4-5, which are included above for reference, the signal leads S (as well as the ground leads G) are arranged parallel to each other in a pair direction P (shown both in Fig. 4 and in the reference graph between the figures). This pair direction P is described as being at an acute angle to the column direction C of the “circuit board 107.” 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the angled connector as taught by De Geest. One of ordinary skill in the art would have been motivated to make this modification because in the configuration where “a portion of the connector the first pair direction extends at an acute angle α to the column direction,” “the effective differential pair surface area perpendicular to the column direction is reduced to about cosα, so that picking up of noise by the differential pair from signals in adjacent columns is reduced correspondingly" (De Geest: pg. 2). In addition, the differential pairs arranged in a pair direction at an acute angle to the column direction allows the benefit of “providing improved performance for these pairs” (De Geest: pg. 2). Furthermore, this design has additional benefits in “providing a low pair-to-pair cross talk” (De Geest: pg. 9). 

	While Reiter and De Geest’s inventions are purposed for miniaturizing electrical components and their connections, the combination of Reiter and De Geest is not being relied on for teaching: 
wherein the PCBA and the plurality of electrical wires extending from the PCBA together form a cross-sectional area of 2 mm2 or less. 

However, in a similar invention in the same field of endeavor, Toth teaches elongated conductors, which find use in “a variety of medical devices, including interventional, minimally invasive, surgical and implantable devices” (Toth: [0002]) and “may be advantageous for improving handle-ability of the elongated conductor during assembly, minimizing noise between conducting members during use, improve impedance tolerance between adjacent conducting members in the elongated conductor, etc.” (Toth: [0037]), and further teaches: 
wherein the PCBA and the plurality of electrical wires extending from the PCBA together form a cross-sectional area of 2 mm2 or less ("intraluminal sized integrated circuits have a size (e.g., in terms of surface area of largest surface) of … about 1.5 mm2" Toth: [0113]), and wherein the plurality of electrical wires terminate on the PCBA (“the wires are generally wire-bonded to an electrode, chip, etc. of an effector at one end and then individually soldered into a connector at the other end” Toth: [0004]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the elongated conductors as taught by Toth. One of ordinary skill in the art would have been motivated to make this modification because when "the support is intraluminal sized, its dimensions are such that it can be positioned inside of a physiological lumen, e.g., inside of a vessel, such as a cardiac vessel, e.g., a vein or artery" (Toth: [0113]), which “may be advantageous to reduce the maximum transverse dimension of the elongated conductor” (Toth: [0055]). 

	Regarding claim 7, the combination of Reiter, De Geest, and Toth discloses: 
The system of claim 1, as described above. 
Reiter is not being relied on for teaching: 
	wherein the angle is between 10 degrees and 80 degrees with respect to an orientation of the PCBA.
However, in a similar invention in the same "field of electrical connections, in particular for high-speed signal transmission" (De Geest: pg. 1), De Geest teaches an electrical connector which “assists reducing surface area spanned between the leads and it may reduce different noise influences on individual leads, both improving signal integrity” (De Geest: pg. 1-2), and further teaches: 
	wherein the angle is between 10 degrees and 80 degrees with respect to an orientation of the PCBA ("signal leads S are pairwise substantially parallel each other and lie adjacent each other in a pair direction P, forming differential pairs SS at an acute angle α to the column direction C" De Geest: pg. 9, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the angled connector as taught by De Geest. One of ordinary skill in the art would have been motivated to make this modification because in the configuration where “a portion of the connector the first pair direction extends at an acute angle α to the column direction,” “the effective differential pair surface area perpendicular to the column direction is reduced to about cosα, so that picking up of noise by the differential pair from signals in adjacent columns is reduced correspondingly" (De Geest: pg. 2). In addition, the differential pairs arranged in a pair direction at an acute angle to the column direction allows the benefit of “providing improved performance for these pairs” (De Geest: pg. 2). Furthermore, this design has additional benefits in “providing a low pair-to-pair cross talk” (De Geest: pg. 9). Based on De Geest’s disclosure, it would also be obvious to have the acute angle α be as close as possible to 45°, which would fall between 10 degrees and 80 degrees. 

	Regarding claim 8, the combination of Reiter, De Geest, and Toth discloses: 
The system of claim 1, as described above. 
Reiter is not being relied on for teaching: 
wherein the angle is between 30 and 60 degrees with respect to an orientation of the PCBA.
However, in a similar invention in the same "field of electrical connections, in particular for high-speed signal transmission" (De Geest: pg. 1), De Geest teaches an electrical connector which “assists reducing surface area spanned between the leads and it may reduce different noise influences on individual leads, both improving signal integrity” (De Geest: pg. 1-2), and further teaches: 
wherein the angle is between 30 and 60 degrees with respect to an orientation of the PCBA ("signal leads S are pairwise substantially parallel each other and lie adjacent each other in a pair direction P, forming differential pairs SS at an acute angle α to the column direction C" De Geest: pg. 9, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the angled connector as taught by De Geest. One of ordinary skill in the art would have been motivated to make this modification because in the configuration where “a portion of the connector the first pair direction extends at an acute angle α to the column direction,” “the effective differential pair surface area perpendicular to the column direction is reduced to about cosα, so that picking up of noise by the differential pair from signals in adjacent columns is reduced correspondingly" (De Geest: pg. 2). In addition, the differential pairs arranged in a pair direction at an acute angle to the column direction allows the benefit of “providing improved performance for these pairs” (De Geest: pg. 2). Furthermore, this design has additional benefits in “providing a low pair-to-pair cross talk” (De Geest: pg. 9). Based on De Geest’s disclosure, it would also be obvious to have the acute angle α be as close as possible to 45°, which would fall between 30 degrees and 60 degrees. 

	Regarding claim 9, the combination of Reiter, De Geest, and Toth discloses: 
The system of claim 1, as described above. 
Although Reiter discloses soldering, Reiter is not being relied on for teaching: 
wherein each of the plurality of electrical wires is soldered onto a contact of the PCBA.
However, in a similar invention in the same "field of electrical connections, in particular for high-speed signal transmission" (De Geest: pg. 1), De Geest teaches an electrical connector which “assists reducing surface area spanned between the leads and it may reduce different noise influences on individual leads, both improving signal integrity” (De Geest: pg. 1-2), and further teaches: 
wherein each of the plurality of electrical wires is soldered onto a contact of the PCBA ("contacts may comprise press-fit contacts, solder contacts and/or other contacts, e.g. surface mount contacts" De Geest: pg. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the angled connector as taught by De Geest. One of ordinary skill in the art would have been motivated to make this modification because in the configuration where “a portion of the connector the first pair direction extends at an acute angle α to the column direction,” “the effective differential pair surface area perpendicular to the column direction is reduced to about cosα, so that picking up of noise by the differential pair from signals in adjacent columns is reduced correspondingly" (De Geest: pg. 2). In addition, the differential pairs arranged in a pair direction at an acute angle to the column direction allows the benefit of “providing improved performance for these pairs” (De Geest: pg. 2). Furthermore, this design has additional benefits in “providing a low pair-to-pair cross talk” (De Geest: pg. 9). Specifically regarding soldering, “thermal management of the board during soldering and/or solder reflow processes may be improved” (De Geest: pg. 4), as well as the “mechanical strength of the board may be improved” (De Geest: pg. 4). 

	Regarding claim 10, the combination of Reiter, De Geest, and Toth discloses: 
The system of claim 1, as described above. 
Reiter is not being relied on for teaching: 
wherein the plurality of electrical wires are soldered along one or more lines extending a length of the PCBA.
However, in a similar invention in the same "field of electrical connections, in particular for high-speed signal transmission" (De Geest: pg. 1), De Geest teaches an electrical connector which “assists reducing surface area spanned between the leads and it may reduce different noise influences on individual leads, both improving signal integrity” (De Geest: pg. 1-2), and further teaches: 
wherein the plurality of electrical wires are soldered ("contacts may comprise press-fit contacts, solder contacts and/or other contacts, e.g. surface mount contacts" De Geest: pg. 4) along one or more lines extending a length of the PCBA (“circuit board 7 comprises a plurality of contacts generally indicated with 13 arranged in a regular grid pattern of columns in a column direction C and rows in a row direction R substantially perpendicular to the column direction C” De Geest: pg. 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the angled connector as taught by De Geest. One of ordinary skill in the art would have been motivated to make this modification because in the configuration where “a portion of the connector the first pair direction extends at an acute angle α to the column direction,” “the effective differential pair surface area perpendicular to the column direction is reduced to about cosα, so that picking up of noise by the differential pair from signals in adjacent columns is reduced correspondingly" (De Geest: pg. 2). In addition, the differential pairs arranged in a pair direction at an acute angle to the column direction allows the benefit of “providing improved performance for these pairs” (De Geest: pg. 2). Furthermore, this design has additional benefits in “providing a low pair-to-pair cross talk” (De Geest: pg. 9). Specifically regarding soldering, “thermal management of the board during soldering and/or solder reflow processes may be improved” (De Geest: pg. 4), as well as the “mechanical strength of the board may be improved” (De Geest: pg. 4). 

Regarding claim 12, the combination of Reiter, De Geest, and Toth discloses: 
The system of claim 1, as described above. 
Reiter is not being relied on for teaching: 
wherein the plurality of electrical wires pass through an opening distal of the proximal portion of the intraluminal device.
However, in a similar invention in the same field of endeavor, Toth teaches elongated conductors, which find use in “a variety of medical devices, including interventional, minimally invasive, surgical and implantable devices” (Toth: [0002]) and “may be advantageous for improving handle-ability of the elongated conductor during assembly, minimizing noise between conducting members during use, improve impedance tolerance between adjacent conducting members in the elongated conductor, etc.” (Toth: [0037]), and further teaches: 
wherein the plurality of electrical wires pass (“wires 111”) through an opening distal of the proximal portion of the intraluminal device ([As shown in Fig. 1C, the wires 111 pass through an opening distal of the proximal portion of the intraluminal device. Fig. 1C has been annotated and included below, with the arrow added to show the ‘opening.’]).

    PNG
    media_image2.png
    354
    317
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the elongated conductors as taught by Toth. One of ordinary skill in the art would have been motivated to make this modification because “the conducting members may be wound, braided, segmented, split into separate sub-groups (e.g., subgroups manipulated separately from other members of the group, etc.) or otherwise manipulated in order to produce a desired configuration of conducting members in the final elongated structure” (Toth: [0096]). The braiding of the sheath aids the ability to produce a desired configuration of electrical components. In addition, it “may be advantageous for easy handling of and interconnection with one or more device components” (Toth: [0044]), such as a PCBA. 

Regarding claim 13, the combination of Reiter, De Geest, and Toth discloses: 
The system of claim 12, as described above. 
Reiter is not being relied on for teaching: 
wherein the intraluminal device comprises a knitted outer portion, wherein the opening is in the knitted outer portion.
However, in a similar invention in the same field of endeavor, Toth teaches elongated conductors, which find use in “a variety of medical devices, including interventional, minimally invasive, surgical and implantable devices” (Toth: [0002]) and “may be advantageous for improving handle-ability of the elongated conductor during assembly, minimizing noise between conducting members during use, improve impedance tolerance between adjacent conducting members in the elongated conductor, etc.” (Toth: [0037]), and further teaches: 
wherein the intraluminal device comprises a knitted outer portion ("By “braided configuration” is meant that the conducting members are woven or plaited along a length of the elongated structure" Toth: [0059]), wherein the opening is in the knitted outer portion ([See Fig. 1C, which shows the opening is in the braided/woven (or knitted) outer portion.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the elongated conductors as taught by Toth. One of ordinary skill in the art would have been motivated to make this modification because “the conducting members may be wound, braided, segmented, split into separate sub-groups (e.g., subgroups manipulated separately from other members of the group, etc.) or otherwise manipulated in order to produce a desired configuration of conducting members in the final elongated structure” (Toth: [0096]). The knitting of the sheath aids the ability to produce a desired configuration of electrical components. In addition, it “may be advantageous for easy handling of and interconnection with one or more device components” (Toth: [0044]), such as a PCBA. 

Claims 2-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Reiter in view of De Geest and Toth as applied to claim 1 above, and further in view of Heilemann et al. (US 2019/0148853 A1, filed 07/07/2017, hereinafter “Heilemann”). 

Regarding claim 2, the combination of Reiter, De Geest, and Toth discloses: 
The system of claim 1, as described above. 
Reiter further discloses: 
wherein the intraluminal device further comprises a sheath ("Catheter 102 includes an elongated, flexible catheter sheath 110" Reiter: [0033]) disposed around at least a portion of the plurality of wires ([Fig. 1B shows the distal end portion 116 of sheath 110 disposed around at least a portion of the cable 134, which includes the plurality of wires or signal lines.]).
Reiter is not being relied on for teaching: 
	terminating on the PCBA. 
However, in a similar invention in the same field of endeavor, Heilemann teaches "a method of connecting a printed-circuit board to a coaxial cable, where the coaxial cable has a core conductor surrounded by a dielectric inner sheath that, in turn, is surrounded by a shield, and the dielectric inner sheath is surrounded by an outer sheath" (Heilemann: [0001]) and the "core conductor is soldered to a contact point on the printed-circuit board for electrical contacting" (Heilemann: [0001]), and further teaches: 
a sheath (“cable 3 has an outer sheath 4 in a manner known per se, and a core conductor 5 (for example an electrically conductive wire) coaxially inside it” Heilemann: [0022]) … terminating on the PCBA (“end of the coaxial cable is then fitted into the recess 2 in such a way that an end of the outer sheath 4 shown at 4′ in FIGS. 3 and 4, is inserted, in particular pressed, into the recess” Heilemann: [0024]; “cable 3 is inserted into the recess 2 that was previously formed in the printed-circuit board 1” Heilemann: [0023]; [In Fig. 4 included below, the outer sheath 4 terminates on the PCBA when it is pressed into the recess of the PCBA.]). 

    PNG
    media_image3.png
    218
    365
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the method of connecting cables to a printed circuit board as taught by Heilemann. One of ordinary skill in the art would have been motivated to make this modification because using this configuration of cables connected to a printed circuit board, "It is thereby possible to position the end of the coaxial cable with its core conductor (electrical conductor) precisely at the point where a contact point for the core conductor is located on the printed-circuit board for the electrical contacting of said core conductor. This means that it is conceivable to mount the end of the coaxial cable at any desired point inward of the outer edge of the printed-circuit board" (Heilemann: [0005]). 

Regarding claim 3, the combination of Reiter, De Geest, Toth, and Heilemann discloses: 
The system of claim 2, as described above. 
	The combination of Reiter and De Geest is not being relied on for teaching: 
wherein the sheath is braided.
However, in a similar invention in the same field of endeavor, Toth teaches elongated conductors, which find use in “a variety of medical devices, including interventional, minimally invasive, surgical and implantable devices” (Toth: [0002]) and “may be advantageous for improving handle-ability of the elongated conductor during assembly, minimizing noise between conducting members during use, improve impedance tolerance between adjacent conducting members in the elongated conductor, etc.” (Toth: [0037]), and further teaches: 
wherein the sheath is braided ("By “braided configuration” is meant that the conducting members are woven or plaited along a length of the elongated structure" Toth: [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the elongated conductors as taught by Toth. One of ordinary skill in the art would have been motivated to make this modification because “the conducting members may be wound, braided, segmented, split into separate sub-groups (e.g., subgroups manipulated separately from other members of the group, etc.) or otherwise manipulated in order to produce a desired configuration of conducting members in the final elongated structure” (Toth: [0096]). The braiding of the sheath aids the ability to produce a desired configuration of electrical components. 

Regarding claim 4, the combination of Reiter, De Geest, Toth, and Heilemann discloses: 
The system of claim 2, as described above. 
The combination of Reiter and De Geest is not being relied on for teaching: 
wherein a length of the sheath prior to terminating at the PCBA is not disposed around the plurality of wires such that the length of the sheath runs parallel to a length of the wires.
However, in a similar invention in the same field of endeavor, Toth teaches elongated conductors, which find use in “a variety of medical devices, including interventional, minimally invasive, surgical and implantable devices” (Toth: [0002]) and “may be advantageous for improving handle-ability of the elongated conductor during assembly, minimizing noise between conducting members during use, improve impedance tolerance between adjacent conducting members in the elongated conductor, etc.” (Toth: [0037]), and further teaches: 
wherein a length of the sheath prior to terminating at the PCBA is not disposed around the plurality of wires ("conducting members assume a braided configuration along at least a portion of the elongated structure. Accordingly, the braided configuration may extend along the complete length of the elongated structure, or along a portion thereof, e.g., 20% or more, 30% or more, 40% or more, 50% or more, 60% or more, 70% or more, 80% or more, up to 99%, such as 95%" Toth: [0059]; [The braided configuration extending along only a portion of the structure represents the sheath not being disposed around the plurality of wires for at least a certain portion. For example, in a configuration in which the braided configuration extends along 95% of the structure, the remaining 5% of the structure would be classified as the portion of the plurality of wires which the sheath is not disposed around.]) such that the length of the sheath runs parallel to a length of the wires ([As shown in Fig. 1C (among others), the sheath 115 runs parallel to the length of the wires 111.]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the elongated conductors as taught by Toth. One of ordinary skill in the art would have been motivated to make this modification because “the conducting members may be wound, braided, segmented, split into separate sub-groups (e.g., subgroups manipulated separately from other members of the group, etc.) or otherwise manipulated in order to produce a desired configuration of conducting members in the final elongated structure” (Toth: [0096]). The braiding of the sheath aids the ability to produce a desired configuration of electrical components. 

Regarding claim 5, the combination of Reiter, De Geest, Toth, and Heilemann discloses: 
The system of claim 2, as described above. 
Reiter is not being relied on for teaching: 
wherein the sheath is terminated on the PCBA at a position distal to the termination of the plurality of electrical wires.
However, in a similar invention in the same field of endeavor, Heilemann teaches "a method of connecting a printed-circuit board to a coaxial cable, where the coaxial cable has a core conductor surrounded by a dielectric inner sheath that, in turn, is surrounded by a shield, and the dielectric inner sheath is surrounded by an outer sheath" (Heilemann: [0001]) and the "core conductor is soldered to a contact point on the printed-circuit board for electrical contacting" (Heilemann: [0001]), and further teaches: 
wherein the sheath is terminated on the PCBA (“end of the coaxial cable is then fitted into the recess 2 in such a way that an end of the outer sheath 4 shown at 4′ in FIGS. 3 and 4, is inserted, in particular pressed, into the recess” Heilemann: [0024]; “cable 3 is inserted into the recess 2 that was previously formed in the printed-circuit board 1” Heilemann: [0023]; [In Fig. 4, the outer sheath 4 terminates on the PCBA when it is pressed into the recess of the PCBA.]) at a position distal to the termination of the plurality of electrical wires ([The core conductor 5 of the coaxial cable 3 are electrically connected/terminated on the contact points 8,9. These contacts points are positioned proximally to the termination of the sheath 4’.]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the method of connecting cables to a printed circuit board as taught by Heilemann. One of ordinary skill in the art would have been motivated to make this modification because using this configuration of cables connected to a printed circuit board, "It is thereby possible to position the end of the coaxial cable with its core conductor (electrical conductor) precisely at the point where a contact point for the core conductor is located on the printed-circuit board for the electrical contacting of said core conductor. This means that it is conceivable to mount the end of the coaxial cable at any desired point inward of the outer edge of the printed-circuit board" (Heilemann: [0005]). 

Regarding claim 14, the combination of Reiter, De Geest, and Toth discloses: 
The system of claim 13, as described above. 
Reiter is not being relied on for teaching: 
wherein a proximal end of the knitted outer portion is coupled to a distal end of the PCBA.
However, in a similar invention in the same field of endeavor, Heilemann teaches "a method of connecting a printed-circuit board to a coaxial cable, where the coaxial cable has a core conductor surrounded by a dielectric inner sheath that, in turn, is surrounded by a shield, and the dielectric inner sheath is surrounded by an outer sheath" (Heilemann: [0001]) and the "core conductor is soldered to a contact point on the printed-circuit board for electrical contacting" (Heilemann: [0001]), and further teaches: 
wherein a proximal end of the knitted outer portion is coupled to a distal end of the PCBA (“end of the coaxial cable is then fitted into the recess 2 in such a way that an end of the outer sheath 4 shown at 4′ in FIGS. 3 and 4, is inserted, in particular pressed, into the recess” Heilemann: [0024]; “cable 3 is inserted into the recess 2 that was previously formed in the printed-circuit board 1” Heilemann: [0023]; [In Fig. 4, the proximal end of the outer sheath 4 is coupled to the distal end of the PCBA when it is pressed into the recess of the PCBA.]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the method of connecting cables to a printed circuit board as taught by Heilemann. One of ordinary skill in the art would have been motivated to make this modification because using this configuration of cables connected to a printed circuit board, "It is thereby possible to position the end of the coaxial cable with its core conductor (electrical conductor) precisely at the point where a contact point for the core conductor is located on the printed-circuit board for the electrical contacting of said core conductor. This means that it is conceivable to mount the end of the coaxial cable at any desired point inward of the outer edge of the printed-circuit board" (Heilemann: [0005]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reiter in view of De Geest and Toth as applied to claim 1 above, and further in view of Sela et al. (US 2012/0172842 A1, hereinafter “Sela”). 

	Regarding claim 6, the combination of Reiter, De Geest, and Toth discloses: 
The system of claim 1, as described above. 
	While it would certainly be obvious based on these prior art references to have the electrical wires be foldable, the combination of Reiter, De Geest, and Toth is not being relied on for teaching: 
	wherein the plurality of electrical wires are arranged to be foldable when the intraluminal device is passed through a catheter body.
However, in a similar invention in the same field of endeavor, Sela teaches an “elongate medical device having an axis comprises an inner liner, a jacket radially outward of the liner, a braid comprising metal embedded in the jacket, a sensor, and at least one wire electrically connected to said sensor” (Sela: Abstract) designed to “reduce the stress induced on an electrical cable in the catheter or other elongate medical device” (Sela: [0002]), and further teaches: 
wherein the plurality of electrical wires are arranged to be foldable when the intraluminal device is passed through a catheter body (“reduce the stress induced on electrical wiring by bending of the medical device, as such stress may interrupt the functionality of sensors attached to such wiring” Sela: [0005]). 
In addition, Fig. 9 of Sela shows the one or more wires 50 being wound (or folded) around the braid layer 44. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the method of manufacturing a catheter or other medical device as taught by Sela. One of ordinary skill in the art would have been motivated to make this modification because it is necessary for “catheters to exhibit a balance of flexibility and rigidity to be able to maneuver through the vasculature of a patient during the performance of medical procedures” (Sela: [0005]). Based on Sela’s invention, “the stress experienced by the at least one wire, for example when the device is subjected to bending, is reduced, which in turn reduces the occurrence of breaks or the like either in the wire or at the connection node where the wire is connected to the sensor” (Sela: [0008]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reiter in view of De Geest and Toth as applied to claim 1 above, and further in view of Dausch et al. (US 2013/0267853 A1, hereinafter “Dausch”). 

Regarding claim 11, the combination of Reiter, De Geest, and Toth discloses: 
The system of claim 1, as described above. 
De Geest further teaches: 
wherein the plurality of electrical wires are soldered ("contacts may comprise press-fit contacts, solder contacts and/or other contacts, e.g. surface mount contacts" De Geest: pg. 4). 
De Geest remains silent on: 
wherein the wires are soldered along single line along a length of the PCBA.
However, in a similar invention in the same field of endeavor, Dausch teaches “an ultrasound apparatus having a cable assembly for forming a connection with a piezoelectric micromachined ultrasonic transducer housed in a catheter” (Dausch: [0002]) and “a printed circuit board (PCB)” (Dausch: [0072]), and further teaches: 
wherein the wires are soldered (“solder bumps attaching additional circuitry” Dausch: [0065]) along single line along a length of the PCBA (“At the proximal end 315 of the catheter 350, the connection support substrate 355 of the cable assembly 325 may be engaged with or otherwise terminated by a termination element 375, such as, for example, an interposer, circuit board” Dausch: [0065]; [As shown in Figs. 25A-B, the cable assembly 325 is soldered along a single line along the length of the termination element 375, which represents the PCBA.]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the IVUS imaging catheter disclosed by Reiter, by including the cable assembly as taught by Dausch. One of ordinary skill in the art would have been motivated to make this modification because such an arrangement may “allow several hundred conductors to fit within a small, for example, 3 mm diameter, catheter 350” (Dausch: [0065]). In addition, the “conductor elements of the termination element 375 may, for example, facilitate an electrically-conductive engagement between the connective signal and ground elements 150, 160 associated with the connection support substrate 355” (Dausch: [0065]). Lastly, such an arrangement “may be advantageous, for example, by providing a cable assembly 325 having a relatively lower materials cost” (Dausch: [0065]). 

Response to Arguments
Applicant provides the following argument: 

	Applicant submits that Reiter, De Geest, and Toth, alone or in combination, do not disclose or suggest "the plurality of electrical wires are attached to the PCBA at an angle with respect to an orientation of the PCBA" and "the PCBA and the plurality of electrical wires extending from the PCBA together form a cross-sectional area of 2 mm2 or less," as recited. In contrast, Applicant submits that De Geest shows signal leads S that "lie adjacent [to] each other in a pair direction P forming differential pairs SS at an acute angle α to the column direction C, as shown in Figures 4 and 5 of De Geest (reproduced and annotated by Applicant in the remarks). Additionally, Applicant submits that De Geest shows a series of columns extending in the column direction C and adjacent to the Row direction R, and the differential pairs SS are located on the circuit board. Applicant submits that the angle α is therefore the angle for the differential pairs on the circuit board between Column C and Row R and does not relate to an angle between a PCBA and wires attached to the PCBA. Therefore, Applicant submits that De Geest does not disclose or suggest "the plurality of electrical wires are attached to the PCBA at an angle with respect to an orientation of the PCBA," as required by claim 1. Applicant submits that Reiter and Toth do not affect this deficiency.
	In the annotated Figures 4 and 5 provided in Applicant’s remarks, Applicant submits that: “Angle α shows the Pair direction P in relation to the Column direction C. The Pair Direction P is the direction of the two differential pairs SS in relation to C and R on the circuit board. Therefore, angle α is not between the circuit board and a wire attached to the circuit board.” 

In response, Examiner respectfully submits that Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 
Applicant submits the argument that De Geest shows signal leads S that lie adjacent [to] each other in a pair direction P forming differential pairs SS at an acute angle α to the column direction C, as shown in Figs. 4 and 5 of De Geest. In response, Examiner respectfully submits that column direction C runs parallel with the long edge of the circuit board 107. Hence, by forming differential pairs SS at an acute angle α with respect to the column direction C, the signal leads are connected to the circuit board at this acute angle α. In other words, Applicant’s argument that De Geest shows signal leads S that lie adjacent to each other in a pair direction P is not persuasive in showing how the claimed limitation is not met by De Geest. 
Applicant further submits that the angle α is therefore the angle for the differential pairs on the circuit board between Column C and Row R and does not relate to an angle between a PCBA and wires attached to the PCBA, and submits a similar argument in the annotated Figures 4 and 5. In response, Examiner respectfully submits that the angle α is in fact between the circuit board and the wires attached to the circuit board. Figs. 4 and 5 of De Geest show the long edge of the circuit board 107 to be aligned with the Column direction C, as shown in the legend between the two figures. These figures further show the short edge of the circuit board 107 to be aligned with the Row direction R. The Column direction C and the Row direction R are perpendicular to one another. The circuit board 107 matches up exactly with these directions as shown in the legend. On the other hand, the leads are arranged in the direction of the acute angle α. Thus, the leads are connected to the circuit board in the direction of the acute angle α. The angle α is the angle between the circuit board and the signal leads attached to the circuit board. 
Accordingly, Examiner respectfully submits that De Geest teaches the limitation of “the plurality of electrical wires are attached to the PCBA at an angle with respect to an orientation of the PCBA.” 

Applicant further submits the argument: 

	Applicant submits that Toth states that “integrated circuits have a size of … about 1.5 mm2,” rather than disclosing “the PCBA and the plurality of electrical wires extending from the PCBA together form a cross-sectional area of 2 mm2 or less,” as required by claim 1. Applicant submits that Reiter and De Geest do not affect this deficiency, and thus, even when combined, Reiter, De Geest, and Toth do not disclose or suggest all of the features of amended independent claim 1. 

In response, Examiner respectfully submits that Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 
	Examiner respectfully submits that Toth’s disclosure of “intraluminal sized integrated circuits have a size (e.g., in terms of the surface area of the largest surface) of … about 1.5 mm2” provides a teaching for this limitation. Toth further discloses that the size can be “between about 0.05 mm2 and about 10 mm2” (Toth: [0113]). Examiner respectfully submits that an area of 2 mm2 or less certainly falls within this range of about 0.05 mm2 to about 10 mm2. 
	Accordingly, Examiner respectfully submits that Toth teaches the limitation of “a cross-sectional area of 2 mm2 or less.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sudol et al. (US 2006/0116584 A1, hereinafter “Sudol”) teaches “ultrasonic transducers having a reduced size in comparison with prior art ultrasonic transducers” (Sudol: Abstract), and further teaches “signal transmission lines, such as coax wires, are coupled to the flexible circuit” (Sudol: Abstract). Sudol teaches that the “flexible circuit 48 is connected to a portion of the coax wires 38 by bonding exposed, conductive portions of the coax wires 38 to the connection sites of the flexible circuit 48, e.g., using a known bonding process” (Sudol: [0044]). In Fig. 7 of Sudol, the coax wires 38 are shown to be connected to the flexible circuits 42, 48 at an acute angle. 

    PNG
    media_image4.png
    174
    348
    media_image4.png
    Greyscale

Jacobsen et al. (US 2014/0012130 A1, hereinafter “Jacobsen”) teaches a surgical instrument having an elongated body portion having a proximal end and a distal end, and further includes a flexible circuit having at least a pair of lead wires disposed around the body portion (Jacobsen: Abstract). Jacobsen teaches a “first set of lead wires 228 can include a pair of lead wires 228A and 228B for each coil assembly 214, as generally shown in FIG. 5. Each respective pair of lead wires 228A and 228B can be routed to a first end of a respective pair of circuit connections 240 on flexible printed circuit sheet 232” (Jacobsen: [0057]). In Fig. 5, the lead wire 228B is shown to be connected to the flexible printed circuit sheet 232 at an acute angle. 
Smejtek (US 2010/0197150 A1, hereinafter “Smejtek”) teaches “a printed circuit assembly include[ing] a base printed circuit having a printed circuit receiving area and a plurality of electrical contracts provided on the printed circuit receiving area” (Smejtek: Abstract). Fig. 10 shows “a plurality of secondary printed circuits 114” … which are each “mounted on the base printed circuit 112 such that the secondary printed circuit 114 is electrically connected to the base printed circuit 112” (Smejtek: [0050]). While these secondary printed circuits are not necessarily electrical wires, the mounting of these secondary printed circuits 114 on the base printed circuit 112 at an acute angle reads on the concept of the claimed invention. 
Chen et al. (CN 105470668 A) identifies another patent document (CN 101958476 B) and provides a summary of the invention: “CN101958476B China patent discloses a cable connector assembly, the cable of the cable connector assembly comprises a group of coaxial line arranged in a row and a set of single-core wire; and the insulating shell is covered on the outside of the coaxial line and a single-core cable, so that the cable is a flat cable, a single-core cable comprises a power line and its corresponding welding sheet is welded so as to provide power supply and is connected with ground wire of the power supply and the ground connected to the ground. said single-core wire comprises a first inner conductor and the first insulating layer in the first conductor of said coaxial line comprises a second inner conductor, inner insulating layer, a metal knitted layer and an outer insulating layer, the cable connector further comprises a support for the cable is not easy to fall off from the flexible circuit board.” 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793